465 F.3d 397
Stevie Lamar FIELDS, Petitioner-Appellant,v.Jill BROWN,* Warden, of California State Prison at San Quentin, Respondent-Appellee.Stevie Lamar Fields, Petitioner-Appellee,v.Jill Brown,* Warden, of California State Prison at San Quentin, Respondent-Appellant.
No. 00-99005.
No. 00-99006.
United States Court of Appeals, Ninth Circuit.
September 21, 2006.

David Steven Olson, Esq., Kulik Gottesman Mouton & Siegel, LLP, Sherman Oaks, CA, for Petitioner-Appellant.
Kristofer Jorstad, Esq., Carol F. Jorstad, Esq., AGCA-Office of the California Attorney General, Los Angeles, CA, for Respondent-Appellee.
Quin Denvir, Esq., FPDCA-Federal Public Defender's Office, Sacramento, CA, Susan Griffin, Esq., Griffin & Sullivan, John T. Philipsborn, Esq., San Francisco, CA, Maria E. Stratton, Esq., FPDCA-Federal Public Defender's Office, Los Angeles, CA, for Amicus.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court,** it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


*
 Jill Brown is substituted for her predecessor, Jeanne S. Woodford, as Warden of California State Prison at San QuentinSee Fed. R.App. P. 43(c)(2).


**
 Judge Ikuta is recused